Citation Nr: 0515314	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  03-05 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for residuals, implant, 
first metatarsophalangeal joint of the left foot (claimed as 
joint pain).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision by the RO in St. Louis, 
Missouri, which in pertinent part, denied service connection 
for allergic rhinitis; and residuals, implant, first 
metatarsophalangeal joint of the left foot (claimed as joint 
pain).

In the January 2002 rating decision, the RO also denied 
entitlement to service connection for Agent Orange exposure.  
In March 2002, the veteran expressed disagreement with the 
January 2002 decision.  The RO issued a statement of the case 
in March 2003.  

In March 2003, the RO received the veteran's substantive 
appeal in which he indicated that he only sought to appeal 
the issues of entitlement to service connection for allergic 
rhinitis and residuals, implant, first metatarsophalangeal 
joint of the left foot (claimed as joint pain), and no longer 
wanted to appeal the Agent Orange issue.  The Agent Orange 
issue has not been certified as being on appeal.  Therefore, 
the issue of entitlement to service connection for Agent 
Orange exposure is not currently before the Board.

In March 2005, the veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of this hearing was prepared and associated with 
the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 2005 the veteran submitted an Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA Form 21-4142) which indicated that a private 
physician had been providing ongoing treatment for the 
veteran's allergic rhinitis and left foot disorder from 1968 
to the present.  No clinical records reflecting the veteran's 
treatment from this physician are currently of record.   Such 
records are relevant to both issues currently in appellate 
status.  

Additionally, during the veteran's March 2005 hearing, he 
reported private treatment by Dr. Raley in St. Louis, 
Missouri.  As VA has notice of the existence of additional 
relevant private records, VA has a duty to obtain them.  
38 U.S.C.A. § 5110(b).  

During the veteran's March 2005 hearing, he also testified 
that he first sought treatment for his disorders with the VA 
medical center (VAMC) in St. Louis, Missouri in 1993.  The 
earliest VA treatment record in the claims folder is dated in 
1999.  VA has an obligation to obtain the earlier treatment 
records.  38 U.S.C.A. § 5103A(c).

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In regards to allergic rhinitis, the veteran's service 
medical records are significant for findings of itchy and 
burning eyes associated with sneezing, in June 1968.  

There is also competent evidence which shows that allergic 
rhinitis may be related to service.  During the veteran's 
March 2005 hearing, he reported a continuity of allergic 
rhinitis symptomatology since service.  Such statement can 
serve to satisfy the requirement for competent evidence that 
the disability may be related to service.  Duenas v. 
Principi, 18 Vet. App. 298 (2004).  

The record also shows current treatment for allergic 
rhinitis.  It is unclear whether the currently diagnosed 
allergic rhinitis has a relationship to the complaints noted 
in service; therefore an examination is needed.

Given the competent medical evidence of current allergic 
rhinitis, the reports of symptoms in service, and of a 
continuity of symptomatology; the Board finds that the 
veteran's allergic rhinitis claim, meets the criteria for 
obtaining a VA examination.  Such an examination is needed to 
obtain a competent opinion as to whether the veteran has 
current allergic rhinitis which began in service.

Accordingly, this case is remanded for the following actions:

1.  Contact Fred Duhart, D.O., at 7267 
Natural Bridge Road, St. Louis, Missouri 
63121, and request that he provide 
copies of all clinical records 
documenting the veteran's treatment for 
allergic rhinitis and a left foot 
disorder from 1968 to the present.

2.  Contact the veteran and ask him to 
provide the full name, address and dates 
of treatment for Dr. Raley.  Once this 
information is provided, contact Dr. 
Raley and request he provide copies of 
all clinical records documenting the 
veteran's treatment for allergic 
rhinitis and a left foot disorder.

3.  Contact the VAMC in St. Louis, 
Missouri and request they provide copies 
of all clinical records documenting the 
veteran's treatment for allergic 
rhinitis and a left foot disorder dated 
1993 to 1999.  

4.  Provide the veteran with an ear, 
nose and throat examination.  The 
examiner must review the claims folder, 
and note such review in the examination 
report or in an addendum to the report.  
The examiner should provide an opinion 
as to whether allergic rhinitis, at 
least as likely as not (50 percent 
probability or more), began in service, 
or is otherwise the result of a disease 
or injury in service.  The examiner 
should provide a rationale for the 
opinion.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If the veteran 
fails to report for any examination, a 
copy of the notice to report must be 
associated with the claims folder.  The 
veteran is advised that failure to 
report for a scheduled VA examination 
without good cause could result in the 
denial of his claims.

6.  Then re-adjudicate the claims, and 
if any remain denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




